DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 05/24/2022. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 

	
Allowable Subject Matter
Claims 1-19, 21 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 17, 18 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “An assembly for a gas turbine engine including: a multi-walled structure including a cold wall, a hot wall and a cooling cavity vertically between the cold wall and the hot wall; the cold wall comprising a plurality of cold wall apertures fluidly coupled with the cooling cavity in combination with each of the plurality of cold wall apertures extending vertically through the cold wall; and the hot wall comprising a plurality of hot wall apertures fluidly coupled with the cooling cavity, the plurality of hot wall apertures configured to subject the hot wall to a hot wall pressure drop vertically across the hot wall that is greater than or equal to the cold wall pressure drop, and each of the plurality of hot wall apertures extending vertically through the hot wall.” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 17:
The prior art of record does not teach “An assembly for a gas turbine engine including: a multi-walled structure including a cold wall, a hot wall and a cooling cavity vertically between the cold wall and the hot wall; the cold wall comprising a plurality of cold wall apertures fluidly coupled with the cooling cavity in combination with the plurality of cold wall apertures providing the cold wall with a first percentage of open area, and each of the plurality of cold wall apertures extending vertically through the cold wall; the hot wall comprising a plurality of hot wall apertures fluidly coupled with the cooling cavity, the plurality of hot wall apertures providing the hot wall with a second percentage of open area that is less than the first percentage of open area, and each of the plurality of hot wall apertures extending vertically through the hot wall.” as claimed in claim 17, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
Regarding Claim 18:
The prior art of record does not teach “An assembly for a gas turbine engine, including: a multi-walled structure including a cold wall, a hot wall and a cooling cavity between and formed by the cold wall and the hot wall; the cold wall comprising a plurality of cold wall apertures fluidly coupled with the cooling cavity, in combination with a first hot wall aperture that extends through the hot wall along a hot wall aperture centerline with a tortuous trajectory, wherein at least a portion of the cold wall aperture centerline that extends to an interior surface of the cold wall defining the cooling cavity has a cold wall aperture centerline trajectory with a component in a lateral or longitudinal first direction and a component in a vertical direction; and wherein at least a portion of the hot wall aperture centerline that extends from an interior surface of the hot wall defining the cooling cavity has a hot wall aperture centerline trajectory with a component in a lateral or longitudinal second direction and a component in the vertical direction, wherein the lateral or longitudinal second direction is different than the lateral or longitudinal first direction” as claimed in claim 18, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        June 13, 2022